Exhibit 10.2
Amendment No. 7 to the International Operating Agreement
Dated As of July 1, 2008 (the “Effective Date”)
Between

  (1)   General Electric Capital Corporation (“GE Capital”), a Delaware
corporation with a principal address at 44 Old Ridgebury Road, Danbury,
Connecticut 06810; and     (2)   NACCO Materials Handling Group, Inc. (“NMHG”),
a Delaware corporation with a principal address at 650 N.E. Holladay Street,
Suite 1600, Portland, Oregon 97232

BACKGROUND
GE Capital and NMHG are parties to that certain International Operating
Agreement dated as of April 15, 1998, as previously amended and as may be
further amended, supplemented or otherwise modified from time to time (the
“IOA”). Capitalized terms used herein without definition shall have the meanings
assigned thereto in the IOA. GE Capital and NMHG have agreed that in order to
most effectively promote the development of international financing programs
involving their respective Affiliates, it is advisable for such Affiliates to
enter into Regional Agreements and or Master Regional Operating Agreements for
countries in which such financing activities will be conducted. GE Capital and
NMHG have further agreed to amend and clarify the IOA to better define the
activities conducted by the various Working Committees internationally and how
such activities are reported in each country’s or region’s respective Annual
Operating Plan as such activities relate to the business of the various Master
Regional Operating Agreements and Regional or Country Agreements, and to
otherwise supplement the IOA.
NOW THEREFORE, in consideration of the above premises and of the
representations, warranties and agreements contained herein, the parties,
intending to be legally bound, agree to amend, clarify and supplement the IOA as
follows:

  1.   Base Term Extension: For the avoidance of doubt, the parties agree that
the Base Term (as that term is defined in Sec. 6.8(a) of the IOA) of each of the
various Country Agreements, Regional Agreements and Master Regional Operating
Agreements shall be extended to December 31, 2013 and, except as may otherwise
be expressly modified or otherwise agreed in writing by the parties, all other
terms and conditions of the Country Agreements, Regional Agreements and/or
Master Regional Operating Agreements shall remain unmodified and in full force
and effect; and

2. Working Committee Annual Operating Plans: GE Capital and NMHG hereby agree
that, except as set forth below, the following items shall be reviewed and
considered (at least annually) by each regional and or country Working Committee
and that a brief description regarding the status and year to date progress made
with respect to each item shall be set forth in the regional and/or country
specific Annual Operating Plan, copies of which shall be

 



--------------------------------------------------------------------------------



 



provided to the International Executive Committee shortly following adoption by
each respective country or region. The parties agree that each country or
regional Annual Operating Plan, where relevant, shall contain reports on such
items as:

  (i)   Discounts for NMHG subsidies;     (ii)   Introduction to Revised Fixed
Residual Discount Percentage Tables;     (iii)   Win/Loss Analysis of Deals;    
(iv)   Implementation of Syndication Strategy;     (v)   GE Resource
Commitments;     (vi)   Proactive Dealer Engagements;     (vii)   Major
Accounts;     (viii)   Extranet Implementation;     (ix)   Volume Based
Retrospective Rebates;     (x)   NMHG Recourse Support Reduction Initiatives;  
  (xi)   NMHG Program Commitments and on-going support;     (xii)   Target
Metrics; including:

  (a)   Credit approval targets;     (b)   Decision time targets;     (c)  
Payment time targets;     (d)   Lease penetration targets;     (e)   Residual
value realization.

      The parties hereto hereby acknowledge and agree that not all of the items
set forth above will be relevant to a particular region or country and, in such
case, any such item or items shall not be considered and/or included in the
applicable Annual Operating Plan.     3.   Effect of Amendment: All terms and
conditions of the IOA not expressly modified hereby shall remain in full force
and effect and are herby ratified by the parties.

IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Amendment as of the Effective Date first set forth herein.

          GENERAL ELECTRIC CAPITAL CORPORATION
 
       
By:
  /s/ Raymond Scott Barber    
 
       
Name:
  Raymond Scott Barber    
Title:
  General Manager    
 
          NACCO MATERIALS HANDLING GROUP, INC.    
 
       
By:
  /s/ Jeffery C. Mattern    
 
       
Name:
  Jeffery C. Mattern    
Title:
  Treasurer    

 